The following opinion was filed January 8, 1946:
The plaintiff makes a very earnest argument in support of his motion for a *Page 598 
rehearing in this case, in the course of which the following statement is made:
"So, the record is clear that while Herman may have been a mortgagee in peaceable possession (acquired by reason of the fact that Boneck was in the army and couldn't resist his entry), nevertheless, Herman wasn't collecting any rents or profits, because the land was vacant, idle, wooded land, which had no rents or profits.  Instead, Herman was committingwaste, by cutting timber without any authority, right or license."
In this statement counsel has put his finger upon the matter that gives us concern in this case.  If Herman was in peaceable possession as a mortgagee, it is difficult to see how he could be guilty of wilful trespass.  Counsel argues that the cutting was wilful.  The statute, sec. 26.09, does not allow recovery of double damages for "wilful cutting" but for "wilful trespass."  It is because this whole matter was not tried out or even adverted to on the trial that the judgment was reversed.
Motion denied without costs.